Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
light emitting device and light receiving device in independent claims 1 and 15 and their dependent claims; structure found e.g. in instant specification [0028].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimuta (US 20140163342 A1; 3/27/2014; cited in IDS) in view of Franz (US 6528779 B1; 3/4/2003; cited in IDS).
Regarding claim 1, Shimuta teaches a biosensor, comprising: 
a circuit board (Fig. 5, 260; [0068] “wiring board 260”); 
a light emitting device and a light receiving device disposed on a main surface of the circuit board and spaced a distance apart from each other (Fig. 5, 221 and 223; [0068]); and 
a housing attached to the circuit board and that includes a pair of openings that correspond to the light emitting and receiving devices, respectively, with the housing 
Shimuta does not teach wherein the light shield includes a flexible light shield member with light shielding characteristics, and 
wherein the flexible light shield member is deformed by the circuit board when the circuit board is attached to the housing.
However, Franz teaches in the same field of endeavor (Abstract; Col. 2 lines 9-15) wherein the light shield includes a flexible light shield member with light shielding characteristics (Col. 3 lines 19-30, lines 36-49), and 
wherein the flexible light shield member is deformed by the circuit board when the circuit board is attached to the housing (Col. 3 lines 36-49 “disposed, elastically prestressed”; the deformable light blocking element is inherently deformed when pressed against the circuit board which is stiffer).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Shimuta to include these features as taught by Franz because this enables better blocking of light by compensating for differences in tolerance dimensions of the device (Col. 3 lines 40-49).
Regarding claim 2, in the combination of Shimuta and Franz, Shimuta teaches wherein the light shield member is disposed on a surface of the housing facing the circuit board (Fig. 5, 273; [0076]).
Regarding claim 3, in the combination of Shimuta and Franz, Shimuta teaches wherein the light shield includes a recessed portion on a surface of the housing that faces the circuit board at least between the light emitting device and the light receiving 
Regarding claim 4, the combination of Shimuta and Franz teaches wherein the recessed portion includes a peripheral portion that is kept apart from the circuit board when the circuit board is attached to the housing (Shimuta Fig. 5-6 as explained above regarding claim 3; Franz Col. 3 lines 19-30, lines 36-49; the use of a elastically deformable material for the light shielding to compensate for dimensional tolerances inherently means that there will be instances when the peripheral portion is kept apart from the circuit board due to imperfections such as not being perfectly flat across the device).
Regarding claim 7, in the combination of Shimuta and Franz, Shimuta teaches a translucent member disposed to cover the pair of openings formed in the housing (Fig. 5, 290; [0076] “cover 2960 having light transmitting properties”).
Regarding claim 8, in the combination of Shimuta and Franz, Shimuta teaches wherein the translucent member is a cover having a plate shape and is disposed parallel to the circuit board with the light shield interposed therebetween (Fig. 5, 290; [0076] “cover 2960 having light transmitting properties”).
Regarding claim 9, in the combination of Shimuta and Franz, Shimuta teaches wherein the housing is configured such that all virtual lines that pass through an entire peripheral portion of a light emitting area of the light emitting device and an entire 
Regarding claim 10, in the combination of Shimuta and Franz, Shimuta teaches wherein the side surface of the end portion of the cover extends outward of the respective entire peripheral portions of the light emitting area and the light receiving area in a direction normal to the main surface of the circuit board (interpreted in light of instant Fig. 3; Shimuta Fig. 5-6).
Regarding claim 11, in the combination of Shimuta and Franz, Shimuta teaches wherein an area of the housing on which the light emitting device and the light receiving device are mounted is set back from a surrounding area thereof (Fig. 5-6).
Regarding claim 12, the combination of Shimuta and Franz teaches wherein a gap is formed adjacent the flexible light shield member and between the housing and the circuit board when the circuit board is attached to the housing ((Shimuta Fig. 5-6 as explained above regarding claim 3; Franz Col. 3 lines 19-30, lines 36-49; the use of a elastically deformable material for the light shielding to compensate for dimensional tolerances inherently means that there will be instances when there is a gap due to imperfections such as not being perfectly flat across the device).
Regarding claim 13, the combination of Shimuta and Franz teaches wherein the light shield member comprises at least one of a foamed plastic, rubber (Franz Col. 3 line 26 “silicone rubber”; line 37 “silicone”), resin (Shimuta [0048] “resin”), and a metal spring.
Regarding claim 14, in the combination of Shimuta and Franz, Shimuta teaches wherein the light shield member is coupled to the housing by one of a double- sided tape or an adhesive ([0090]-[0091]).
Regarding claim 15, Shimuta teaches a biosensor comprising: 
a circuit board (Fig. 5, 260; [0068] “wiring board 260”) having light emitting and receiving devices disposed thereon with a space therebetween (Fig. 5-6; [0068]); and 
a housing configured to be attached to the circuit board and including a pair of openings extending over the light emitting and receiving devices, respectively, when the circuit board is attached to the housing (Fig. 5, opening 271a and 272a, light shielding portion 273; [0076]; Fig. 6; [0095]-[0096]; [0104]), 
wherein the housing includes a light shield disposed between the pair of openings and includes a recess that faces the circuit board at the space between the light emitting and receiving devices (Fig. 5; [0073]; Fig. 6; [0087]-[0089]; light shield 273 in Fig. 5 is disposed on housing 295 and forms recess surrounding light emitter/receiver 221, 223; light shielding portion/material is thus present on the bottom of recess since it seals with the circuit board 260 surrounding 221 and 223).
Shimuta does not teach wherein a flexible light shield member is disposed in the recess of the housing and is configured to be deformed by the circuit board when the housing is attached to the circuit board. However, Franz teaches in the same field of 
Regarding claim 18, in the combination of Shimuta and Franz, Shimuta teaches a translucent member disposed to cover the pair of openings formed in the housing (Fig. 5, 290; [0076] “cover 2960 having light transmitting properties”).
Regarding claim 19, in the combination of Shimuta and Franz, Shimuta teaches wherein the translucent member is a cover having a plate shape and is disposed parallel to the circuit board with the light shield interposed therebetween (Fig. 5, 290; [0076] “cover 2960 having light transmitting properties”).
Regarding claim 20, in the combination of Shimuta and Franz, Shimuta teaches wherein the housing is configured such that all virtual lines that pass through an entire peripheral portion of a light emitting area of the light emitting device and an entire peripheral portion of the opening of the housing around the light emitting device do not cross a side surface of an end portion of the cover, and wherein the housing is configured such that all virtual lines that pass through an entire peripheral portion of a light receiving area of the light receiving device and an entire peripheral portion of the .

Claim(s) 5-6, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimuta and Franz as applied to claims 4, 15 above, and further in view of Schilthuizen (US 20170172476 A1; 6/22/2017).
Regarding claim 5, the combination of Shimuta and Franz does not teach wherein the recessed portion of the light shield has a shape that includes a plurality of steps from an opening to the bottom portion of the recessed portion. However, Schilthuizen teaches in the same field of endeavor (Abstract) wherein the recessed portion of the light shield has a shape that includes a plurality of steps from an opening to the bottom portion of the recessed portion (Fig. 7, 72, 73; [0118]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Shimuta and Franz to include this shape as taught by Schilthuizen because this enables compression on the light shield to block light ([0118]).
Regarding claim 6, the combination of Shimuta, Franz, and Schilthuizen does not teach wherein the plurality of steps extend outwardly in a peripheral direction as the 
Regarding claim 16, the combination of Shimuta and Franz does not teach wherein the recess of the light shield includes a plurality of steps from an opening to a bottom of the recess opposite the circuit board. However, Schilthuizen teaches in the same field of endeavor (Abstract) wherein the recess of the light shield includes a plurality of steps from an opening to a bottom of the recess opposite the circuit board (Fig. 7, 72, 73; [0118]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Shimuta and Franz to include this shape as taught by Schilthuizen because this enables compression on the light shield to block light ([0118]).
Regarding claim 17, the combination of Shimuta, Franz, and Schilthuizen does not teach wherein the plurality of steps extend outwardly in a peripheral direction as the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792